Plaintiff was employed as a millworker from 1941 to September 20, 1947, when he was laid off. He claimed benefits for unemployment and received same. Being still unemployed on September 20, 1948, he filed another claim for unemployment compensation. The deputy held that plaintiff was ineligible for benefits on September 20, 1948, because he was unavailable for work, by reason of lack of reasonable diligence in seeking employment. Appeal was taken from this determination by plaintiff, and a hearing was held by the Appeal Tribunal, which affirmed the determination of the deputy. Plaintiff appealed this decision to the Board of Review, which affirmed the decision of the Appeal Tribunal on the record before such body and for the reasons given by it for its determination.
At the hearing referred to the plaintiff was not represented by counsel and the testimony was elicited by questions propounded by the examiner, which indicates that plaintiff alleged that he visited a number of places seeking employment and continued such efforts throughout the period of unemployment. However, the number of visits and efforts to secure employment was not asked nor stated, the places where such efforts were made were not named, except as to a few, and the record is not adequate to fairly pass upon the *Page 338 
question of plaintiff's efforts to secure employment and his availability therefor under the statute.
We conclude, therefore, that the cause should be remanded to the respondent for further hearing, in order to do justice to the parties involved. It is so ordered.